DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 9/27/22.
	Applicant’s amendment to claims 1, 8 and 21 is acknowledged.
	Claims 14-20 are cancelled.
	Claims 1-13 and 21-27 are pending and subject to examination at this time.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1:
In claim 1, lines 11-13, the limitation “wherein outer portions of the second ends of the plurality of active leads are exposed from the package body at a first surface” is indefinite.  It is unclear if “a first surface” refers to a first surface of the plurality of the active leads or to a first surface of the package body.

Regarding claim 9:
In claim 9, lines 2-3, the limitation “wherein surfaces of the first ends of the plurality of active leads are exposed from the package body at a first surface…” is indefinite. 
 First, it is unclear if “a first surface” refers to one surface of the “surfaces of the first ends” or to a first surface of the package body.
Second, referring to Applicant’s fig. 4F the first ends (e.g. inner ends that the semiconductor die abuts against) are not exposed by the package body.  They are covered by the package body 30.

Regarding claim 21:
In claim 21, lines 12-13, the limitation “wherein the second ends of the plurality of active leads are exposed from the package body at a first surface” is indefinite.  It is unclear if “a first surface” refers to a first surface of the plurality of the active leads or to a first surface of the package body.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito, US Patent No. 6,104,083.

Ito anticipates:
1.  A semiconductor package, comprising (see figs. 5 and 13): 
	a plurality of leads (14/15a/15b) having first ends (e.g. inner ends) and second ends (e.g. outer ends), wherein the plurality of leads include a plurality of active leads (14) and a plurality of inactive leads (15a/15b); 
	a semiconductor die (11) coupled to the plurality of leads such that a back surface of the semiconductor die rest against surfaces of the first ends (e.g. inner ends) of the plurality of leads, the semiconductor die (11) including a plurality of bond pads (11a) on an active surface, the active surface being opposite the back surface; 
	a conductive wire (16) coupled between a first bond pad of the plurality of bond pads and the second end (e.g. outer end) a first active lead (14) of the plurality of active leads (e.g. In a first interpretation, wire 16 is electrically coupled to outer end  of 14.  In a second interpretation, wire 16 coupled through intermediate section of 14 to outer end of 14.); and 
	a package body (71) covering the semiconductor die (11), the conductive wire (16), and first ends (e.g. inner ends) of the plurality of leads, wherein outer portions of the second ends  (e.g. outer ends) of the plurality of active leads (14) are exposed from the package body at a first surface (e.g. First surface such as a top surface of active leads 14 are exposed in fig. 13.  Active leads also exposed at front long edge of package body 17 in fig. 13) and form lands, wherein the second ends (e.g. outer ends) of the plurality of inactive leads (15a/15b) are covered by the package body (e.g. 15a/15b covered by 17 shown in fig. 13) at the first surface, wherein the active surface of the semiconductor die (11) is electrically decoupled from the plurality of inactive leads (15a/15b), 
	wherein the plurality of inactive leads (15a/15b) are electrically decoupled from an active surface of any other semiconductor dice in the semiconductor package 5  See Ito at col 1-6, ln 1–67, figs. 1-13.  Also see 35 USC 112 rejection above.

5.  The semiconductor package of claim 1, wherein the plurality of inactive leads (e.g. 15a of 15a/15b) are exposed at respective side surfaces of the semiconductor package (e.g. See 15a exposed from side surfaces of package body 17 in fig. 5)

7.  The semiconductor package of claim 5, wherein the plurality of active leads (14) extend along respective side surfaces (e.g. left and right short surfaces in fig. 13) of the semiconductor package to the first surface (e.g. front long edge in fig. 13) of the semiconductor package.  

Regarding claims 8:
	Ito teaches the limitations as applied to claim 1 above.
	Ito further teaches the added limitation:
	(see fig. 5) a semiconductor die (11) having a back surface and an active surface, the back surface being coupled to the plurality of leads (14/15a/15b) such that the back surface abuts against first ends (e.g. inner end) of the plurality of active leads (14) and the first end (e.g. inner end) of the inactive lead (15a/15b).

9.  The semiconductor package of claim 8, wherein surfaces of the first ends (e.g. outer ends; also see 35 USC 112 rejection above) of the plurality of active leads (14) are exposed from the package body (17) at a first surface (e.g. front long edge in fig. 13) and form lands.  

10.  The semiconductor package of claim 9, (see fig. 13) wherein inner and outer portions of the inactive lead (15a/15b) is covered by the package body (17) at the first surface (e.g. front long edge in fig. 13).


Claim(s) 8, 9 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee, Korean Publication No. 2010-0042394 (see attached English machine translation).

	Lee anticipates:
8.  A semiconductor package, comprising (see fig. 5a): 
	a plurality of active leads (510) having first ends (e.g. inner ends) and second ends (e.g. outer ends); 
	an inactive lead (520) having a first end (e.g. inner end) and a second end (e.g. outer end); 
	a semiconductor die (160) having a back surface and an active surface, the back surface being coupled to the plurality of leads (510) such that the back surface abuts against first ends of the plurality of active leads (510) and the first end of the inactive lead (520), the semiconductor die including a plurality of bond pads (e.g. plurality of squares that are the connection points of wire 170) on the active surface; 
	conductive wires (170) coupled between the plurality of bond pads and the second ends of the plurality of active leads (e.g. In a first interpretation, wire 170 is electrically coupled to outer end of 510.  In a second interpretation, wire 170 coupled through intermediate section of 510 outer end of 510.), respectively; and 
	a package body (150) over the conductive wires, the semiconductor die, and portions of the plurality of active leads and the inactive lead, 
	wherein the active surface of the semiconductor die is electrically decoupled from the inactive lead, wherein the inactive lead is electrically decoupled from an active surface of any semiconductor dice in the semiconductor package.  (e.g. In fig. 5a, the package has only one die so there is no other semiconductor die for the inactive leads to couple to.)  See Lee at English machine translation pages 1-15, figs. 1-12.  Also see 35 USC 112 rejection above.

9.  The semiconductor package of claim 8, wherein surfaces of the first ends (e.g. outer ends; also see 35 USC 112 rejection above) of the plurality of active leads (510) are exposed from the package body (150) at a first surface (e.g. side surface) and form lands.  

13.  The semiconductor package of claim 8, comprising a plurality of inactive leads (520), wherein the plurality of inactive leads (520) and the plurality of active leads (510) are symmetrically arranged about at least one axis (e.g. vertical axis), fig. 5A.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito, as applied to claims 1 and 8 above, and further in view of Camacho[2] et al., US Publication No. 2008/0303123 A1 (of record).

Regarding claims 2, 11 and 12:
Ito teaches all the limitations of claims 1 and 8 above, but does not expressly teach wherein the plurality of inactive leads have thicknesses that are less than half the thicknesses of the outer portions of the second ends of the plurality of active leads.  
	In an analogous art, Camacho[2] teaches (see figs. 8-12) a plurality of leads (802, 804) having first ends and second ends, wherein the plurality of leads include a plurality of active leads (804) and a plurality of inactive leads (802).  Camacho[2], at para. [0061], further teaches “The dummy leads 802 can preferably be half-etched to provide a thickness of the dummy leads 802 less than a thickness of the lead terminals 804 thereby eliminating exposure from a package backside. The lead terminals 804 can be electrically connected from a package backside without exposure of the dummy leads 802 adjacent the lead terminals.”  See Camacho[2] at para. [0057] – [0072]. 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Ito with the teachings of Camacho[2] because half-etching the dummy leads 802 can eliminate their exposure from the package backside. See. Camacho[2] at para. [0061], also see para. [0072]. 


Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, as applied to claim 8 above, and further in view of Camacho[2] et al., US Publication No. 2008/0303123 A1 (of record).

Regarding claims 11 and 12:
Lee teaches all the limitations of claims 1 and 8 above, but does not expressly teach , wherein the plurality of inactive leads have thicknesses that are less than half the thicknesses of the outer portions of the second ends of the plurality of active leads.  
	In an analogous art, Camacho[2] teaches (see figs. 8-12) a plurality of leads (802, 804) having first ends and second ends, wherein the plurality of leads include a plurality of active leads (804) and a plurality of inactive leads (802).  Camacho[2], at para. [0061], further teaches “The dummy leads 802 can preferably be half-etched to provide a thickness of the dummy leads 802 less than a thickness of the lead terminals 804 thereby eliminating exposure from a package backside. The lead terminals 804 can be electrically connected from a package backside without exposure of the dummy leads 802 adjacent the lead terminals.”  See Camacho[2] at para. [0057] – [0072]. 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Lee  with the teachings of Camacho[2] because half-etching the dummy leads 802 can eliminate their exposure from the package backside. See. Camacho[2] at para. [0061], also see para. [0072]. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
9 December 2022